Citation Nr: 0114209	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  93-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to 
April 17, 1987, for bipolar disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
December 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1988 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that this case has been before the Board 
several times previously.  Although the issue was formerly 
labeled as entitlement to an effective date prior to April 
17, 1987, for the award of a 100 percent evaluation for 
bipolar disorder, the veteran is seeking an evaluation in 
excess of that which is currently assigned prior to April 17, 
1987-here, a 10 percent evaluation.  Thus, the Board will 
consider whether an evaluation in excess of 10 percent is 
warranted prior to April 17, 1987.

This case has been remanded on three occasions for additional 
development and adjudicative actions and has now been 
returned to the Board for further appellate review.

In April 1993, May 1996, and October 2000, the veteran 
testified at personal hearings before the undersigned Board 
Member, and transcripts of each of these hearings have been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran filed a claim for increased benefits for his 
service-connected psychiatric disorder, which was received on 
June 25, 1980.

2.  The veteran was hospitalized from April 27, 1983, to July 
1, 1983, as a result of his service-connected psychiatric 
disorder, which established a temporary increase of the 
veteran's disability.  

3. From June 25, 1980, to April 14, 1987, other than the 1983 
hospitalization, bipolar disorder was productive of no more 
than mild impairment.


CONCLUSIONS OF LAW

1.  Bipolar disorder was temporarily 100 percent disabling 
from April 27, 1983, to July 1, 1983.  38 U.S.C.A. §§ 1155, 
5110 (West 1991); 38 C.F.R. §§ 3.400, 4.29 (1983).

2.  The criteria for an evaluation in excess of 10 percent 
prior to April 14, 1987, except the hospitalization period in 
1983, for bipolar disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.132, Diagnostic Code 
9206 (1983-1987).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board notes that the veteran has been granted a 
100 percent evaluation for the service-connected bipolar 
disorder as of April 14, 1987, and has remained at such 
evaluation since that time, which is the maximum evaluation 
the appellant can receive.  Therefore, the evidence that is 
pertinent to the issue before the Board is that which is 
dated prior to April 14, 1987.

Service connection for psychophysiological musculoskeletal 
reaction was granted by means of a July 1974 rating decision 
and assigned a noncompensable evaluation, effective December 
12, 1973.  It was later determined that the appropriate 
diagnosis was bipolar disorder, and the disability was 
reclassified as bipolar disorder.

The veteran filed his claim for an increased evaluation for 
his service-connected psychiatric disorder on June 25, 1980.  
The Board notes that there is no evidence relevant to the 
veteran's claim that is dated within one year prior to the 
June 25, 1980, date.  See 38 U.S.C.A. § 5110(b)(2).

A private hospitalization report shows that on April 27, 
1983, the veteran was admitted following an attempt of 
overdose, which was described as serious in nature.  The 
examiner stated the veteran appeared to be disheveled, 
anxious, and very hostile.  His affect was described as 
labile.  The examiner stated the veteran was reluctant and 
hostile at first but later broke down in tears.  He stated 
the veteran was oriented times three and that his memory for 
both remote and recent events was intact.  At the time of 
discharge, the examiner noted the veteran had been admitted 
with a high suicidal risk, but now was considered low risk.  
He was discharged on July 1, 1983.  The examiner stated the 
veteran was capable of going back to work right after 
discharge.

The veteran was treated by a private psychologist from July 
1983, following his discharge from the hospital, to December 
1983.

Late July 1983 private treatment reports show the veteran was 
extremely depressed and had verbalized some suicidal 
thoughts, but agreed he would not act on such thoughts.  

Early August 1983 private treatment reprorts show the veteran 
explored feelings of over-responsibility throughout his life 
and how he saw everyone else's problems as his own.  He had 
reported suicidal ruminations one evening when he had to work 
extra long hours but further reported that such feelings had 
diminished considerably since that time.  The psychologist 
stated the veteran had a good deal of understanding about his 
past variables involved in his suicidal and depressive 
affect.

A private hospitalization report shows the veteran was 
readmitted on August 13, 1983, due to suicidal thoughts.  The 
veteran denied any auditory or visual hallucinations and any 
symptoms, which indicated depression such as weight loss, 
poor appetite, insomnia, decreased libido, guilt feelings, 
and anhedonia.  The examiner noted the veteran had been 
functioning well in the community in a job.  He stated the 
veteran did not show any evidence of psychomotor agitation or 
retardation or decreased concentration.  His speech was 
described as relevant and goal oriented.  There was no 
evidence of delusional thinking or loose associations or 
psychotic thinking.  The veteran stated he had reported to 
his psychologist that if things did not ultimately work out 
with his family, then his goal would be death by suicide.  
The examiner stated the veteran "felt his therapist took him 
seriously and brought him for readmission.  [The veteran] 
seems to have some hostile feelings about this."  The 
examiner noted the veteran's judgment was impaired and that 
his insight was lacking.  The veteran was discharged on 
August 30, 1983.  The examiner noted the veteran did not 
exhibit any depression or suicidal risk and was capable of 
handling his own finances.  He stated that the veteran could 
return to employment immediately.  The discharge diagnoses 
were adjustment disorder with mixed emotional features and 
recurrent major depression.  

September 1983 private treatment reports show the veteran was 
in good spirits and had a good rapport during treatment 
sessions.  The psychologist stated that he believed the 
veteran's suicidal factor would diminish significantly.  In a 
September 13, 1983, treatment report, the psychologist stated 
the veteran did not seem "at all depressed" at the session.

October 1983 private treatment reports show the veteran 
reported he was working 120% of the time because he would 
have to take over for his boss when he was hung over.  The 
psychologist stated the veteran's suicidal affect had 
diminished significantly.  He noted the veteran was being 
more assertive, as opposed to passive.

November 1983 and December 1983 private treatment reports 
show the veteran was attempting to obtain custody of his 
daughter and was having difficulties with the procedures.  
The veteran expressed frustration.

An April 17, 1987, private medical record shows the veteran 
had been admitted to the emergency room following what was 
described as a complicated delusional system followed by 
suicidal ideation.  The examiner noted the veteran had made 
preparations to commit suicide.  He stated the veteran 
presented with delusions and poor impulse control.  The 
examiner added the veteran was a danger to himself.

At the April 1993 Board hearing, the veteran's testimony 
related to why he felt there was clear and unmistakable error 
in a prior rating decision.  At the May 1996 Board hearing, 
the veteran testified he felt that he should be given a 
higher evaluation prior to 1987 because his psychiatric 
disorder was worse then the 10 percent evaluation 
contemplates.  At the October 2000 Board hearing, the veteran 
stated that following his hospitalization in 1983, he was in 
and out of hospitals and was taking all kinds of drugs.  He 
stated he tried to obtain the medical records related to 
these hospitalizations but that he had been unsuccessful 
because the records had been destroyed.

II.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board has determined that no prejudice will result to the 
veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The issue before the Board is whether 
an evaluation in excess of 10 percent is warranted prior to 
April 14, 1987.  The veteran has been notified of the 
regulations, which address effective dates in a statement of 
the case and various supplemental statements of the case.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the American Red 
Cross.  These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
and his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran has 
reported private treatment and receipt of Social Security 
Administration disability benefits for his service-connected 
psychiatric disorder.  Both the RO and the Board have 
attempted on numerous occasions to obtain the records alleged 
by the veteran, and have been successful, for the most part.  
As to the Social Security Administration disability records, 
VA has obtained those records.  The Board notes that the 
"exhibits" list from the Social Security Administration 
decision, which granted disability benefits shows only 
medical records from 1987.  The veteran has informed VA that 
some of his records from 1983 have been destroyed, and thus 
the Board finds no basis to attempt to obtain such records.  
The veteran has alleged VA treatment, which records VA has 
obtained and associated with the claims file.  The veteran 
has not alleged that there are any additional medical records 
related to treatment for his psychiatric disorder, and in 
fact, has submitted written statements indicating that he had 
no more medical records to submit.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that the criteria for psychotic disorders 
have changed during the appeal period; here 1988 and 1996.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that when a regulation changes after a claim 
has been filed but before appeal process has been completed, 
the version most favorable to claimant will apply.  Karnas, 1 
Vet. App. at 313.  However, here, although the claim for an 
increased evaluation for a psychotic disorder has been on 
appeal since 1980, the criteria for a psychotic disorder that 
changed in 1988 and 1996 would not apply.  The veteran was at 
100 percent as of April 1987 and has been at 100 percent 
since that time.  Thus, the change in the criteria would not 
affect his 100 percent evaluation.  Additionally, the changes 
in the criteria in 1988 and 1996 would not apply to the 
veteran's symptoms prior to April 1987 because the Court has 
held that a change in rating criteria cannot be given an 
effective date earlier than the effective date of the 
regulation change.  Green v. Brown, 10 Vet. App. 111, 117 
(1997) citing 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§§ 3.114(a), 3.400(p) (2000).

In 1983, the criteria and respective evaluations for a 
psychotic disorder were as follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence, or 
bizarreness as to produce total social 
and industrial inadaptability-
100 percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability-70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability-50 percent 
disabling.

Definite impairment of social and 
industrial adaptability-30 percent 
disabling.

Mild impairment of social and industrial 
adaptability-10 percent disabling.  

Psychosis in full remission-0 percent 
disabling.

38 C.F.R. § 4.132, Diagnostic Code 9206 (1980).

A temporary total rating under the 
provisions of 38 C.F.R. § 4.29 will be 
assigned without regard to other 
provisions of the rating schedule when it 
is established that a service-connected 
disability has required hospital 
treatment in a VA or an approved hospital 
for a period in excess of 21 days, or 
hospital observation at VA expense for a 
service-connected disability for a period 
in excess of 21 days. 

38 C.F.R. § 4.29 (2000). 

The earliest effective date for an increased evaluation is 
that which is factually ascertainable that an increase in 
disability has occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. 3.400(o)(1) and (2) (2000); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

At the time of his submission for an increased evaluation in 
June 1980, the veteran's service-connected psychiatric 
disorder was evaluated as 10 percent disabling.  The Board 
notes that prior to 1983, there are no records upon which to 
grant an increased evaluation for a psychiatric disorder, and 
thus, an evaluation in excess of 10 percent for bipolar 
disorder prior to April 27, 1983, is not warranted.  The 
first record following the submission of the June 1980 claim 
that shows that the veteran was treated for his service-
connected disability was in April 1983, at which time he was 
hospitalized for a psychiatric disorder.  It was noted the 
veteran had attempted suicide.  The veteran remained in the 
private hospital from April 27, 1983, to July 1, 1983.  The 
Board finds that such establishes a basis to grant a 
temporary total evaluation under 38 C.F.R. § 4.29 (which 
criteria was the same in 1983 as it is now) for that period 
of time.  As stated above, there is no basis to grant an 
increased evaluation prior to that time, as there are no 
objective medical records showing treatment for the service-
connected psychiatric disorder.

Considering the period of time between July 1983 and April 
1987, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for bipolar 
disorder prior to April 17, 1987.  Following the veteran's 
discharge from the April 1983-July 1983 hospitalization, the 
veteran was seen regularly by a private psychologist.  The 
private psychologist reported the veteran had improved and 
that his suicidal affect had decreased significantly.  At the 
time of his discharge in July 1983, the physician stated the 
veteran could go back to work right after discharge.  The 
veteran was readmitted in August 1983, but discharged less 
than two weeks later, at which time, the physician again 
stated the veteran was free to go back to work upon 
discharge.  The description of the veteran's symptoms between 
August 1983 and December 1983 show that the bipolar disorder 
was no more than slightly disabling.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1983).  

The veteran's psychologist reported regularly that the 
veteran was improving.  The veteran was working regularly 
during that time and reported he was working 120% of the 
time, which shows no more than a slight impairment in 
industrial impairment.  During this time, the veteran was 
seeking to gain custody of his daughter, which shows he cared 
enough about her to want her to be in his custody.  The 
veteran's psychologist noted that the veteran was being more 
assertive in his attempts to gain custody of his daughter, as 
opposed to being passive.  This establishes no more than a 
slight impairment in social adaptability.  

There is no objective evidence of record between 1984 and 
April 1987 upon which to establish a factually ascertainable 
fact that the veteran's service-connected bipolar disorder 
increased in severity.  Thus, the Board finds that based upon 
the evidence that is of record, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
bipolar disorder prior to April 17, 1987 (except for the 
hospitalization between April 1983 and July 1983).

When the veteran was admitted to the hospitalization on April 
17, 1987, with reports of suicide planning and delusional 
thinking, such report established a factually ascertainable 
date when an increase in the veteran's symptoms had occurred.  
As stated above, during the veteran's 1983 treatment with the 
private psychologist, he was doing well, working full time, 
and trying to obtain custody of his daughter.  The 
psychologist did not report that the veteran had suicidal 
ideation or delusional thinking.  In fact, the psychologist 
noted the veteran's suicidal affect had improved 
significantly.  Thus, the Board finds that the April 17, 
1987, private medical record established a worsening of the 
veteran's service-connected bipolar disorder.  Prior to that 
time, his service-connected disability was no more than 
10 percent disabling.

The veteran is competent to report his symptoms.  To the 
extent that the veteran alleged in June 1980 that he 
warranted an increased evaluation, he was correct, and he has 
been granted a 100 percent evaluation from April 1987 by the 
RO.  The Board has determined that a temporary total 
evaluation from April 27, 1983, to July 1, 1983, is 
warranted.  To the extent that the veteran has asserted he 
warrants a permanent 100 percent evaluation prior to April 
1987, the Board finds that the evidence does not support his 
contentions and testimony, for the reasons stated above.  The 
Board is aware that the veteran reported periodical suicidal 
symptoms during the period in 1983 when he was being treated, 
which would seem to indicate that the veteran's disability 
was more than 10 percent disabling.  However, the Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an increased evaluation 
prior to April 1987 (excluding the 1983 hospitalization), and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

1.  A temporary total evaluation under 38 C.F.R. § 4.29 for 
bipolar disorder from April 27, 1983, to July 1, 1983, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

2.  An evaluation in excess of 10 percent for bipolar 
disorder prior to April 14, 1987, other than the temporary 
total evaluation granted above, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

